Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
	Regarding the amendments and arguments about the 112(f) claim interpretation the examiner agrees the amendments are enough to overcome the interpretation under USC 112(f).
Reasons for Allowance
Claims 1-9, 11, & 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious a set of shadow casters, each shadow caster associated with a group of at least two sensing elements to selectively shade different sensing elements of that group as a function of the wavefront angle; wherein different shadow casters have different heights above the substrate with respect to the surface normal to provide different shadow lengths along the substrate as a function of wavefront angle; further including a set of mixers each associated with at least two sensing elements to receive light from adjacent separated locations along a plane of the substrate and to mix that light together before providing mixed light independently to each of the at least two sensing elements, in combination with the rest of the limitations of the claim. 
Claims 2-8 are allowable based upon their dependency. 

Claims 11 & 12 are allowable based upon their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Jonathon Cook
AU:2886
January 30, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886